Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


David Salinas, Appellant                             Appeal from the 450th District Court of
                                                     Travis County, Texas (Tr. Ct. No. D-1-DC-
No. 06-18-00183-CR          v.                       17-900141).       Memorandum Opinion
                                                     delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                         Morriss and Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by replacing
“STATE JAIL DIVISION, TDCJ” with “TRAVIS COUNTY JAIL” in the section titled
“Punishment and Place of Confinement,” and under the section titled “Punishment Options,” we
delete the “X” beside the paragraph titled “Confinement in State Jail or Institutional Division”
and place an “X” beside the paragraph titled “County Jail—Confinement/Confinement in Lieu of
Payment.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, David Salinas, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED AUGUST 1, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk